JUSTICE MUNDY, Dissenting I join Chief Justice Saylor’s dissenting statement in full. I write séparately to express my concern with the vagueness of the Court’s order. Despite its pronouncement that the 2011 map clearly, plainly, and palpably violates the Pennsylvania Constitution, the Court fails to identify the specific provision it so violates. This vagueness by the Court is problematic, because the parties raise several state constitutional claims, including the Speech Clause, the Free Association Clause, the Elections Clause, and the Equal Protection. Clause, each of which has a different mode of analysis., See generally PA. Const. art. I, §§ 1, 5, 7, 20, 26; Pap’s A.M. v. City of Erie, 571 Pa. 375, 812 A.2d 591, 612 (2002) (Speech Clause); Love v. Borough of Stroudsburg, 528 Pa. 320, 597 A.2d 1137, 1139 (1991) (Equal Protection Clause); Mixon v. Commonwealth, 759 A.2d 442, 449-50 (Pa. Cmwlth. 2000), aff'd, 566 Pa. 616, 783 A.2d 763 (2002) (Elections Clause). The Court’s order fails to give essential guidance to the General Assembly and the Governor, or this Court on how to-create a constitutional, non-gerrymandered map, I am also troubled by the order striking down the 2011 Congressional map on the eve of our midterm elections, as well as the remedy proposed. by the Court. In. my view, the implication that this Court may undertake the task of drawing a congressional map on its. own raises a serious federal constitutional concern. See U.S. Const. art. I, § 4, cl. 1 (stating, “[t]he Times, Places and Manner of holding Elections for Senators and Representatives, shall be prescribed in each State by the Legislature thereof ]”) (emphasis added); Ariz. State Legislature v. Ariz. Indep. Redist. Comm’n, — U.S. —, 135 S.Ct. 2652, 2667-68, 192 L.Ed.2d 704 (2015) (concluding the1 Federal Elections Clause permits redistricting by the state legislature, Congress, or an independent redistricting commission). For these reasons, I conclude the Court’s approach is imprudent and I cannot participate in it. I respectfully dissent.